This is a petition of the late widow of deceased for partial distribution. The deceased, after his marriage, obtained an endowment life policy of insurance, the premiums on which were paid out of his salary. After his death the amount of policy was received. The will gave his widow the interest of $4,000 until she should re-marry; which has occurred. She now claims that one-half of the insurance money belongs to her as survivor, and that the interest to her re-marriage is to accumulate and be paid out of the other funds of the estate.
Held, the insurance money is community property, and she is entitled to one-half thereof as survivor, and that the interest is to come from other funds.